                Case 1:21-cv-00384-CWD Document 1 Filed 09/22/21 Page 1 of 14




 1
     Richard A. Cummings, ISB No. 1815
 2   960 South Broadway Avenue, Suite 315
     P.O. Box 1545
 3   Boise, Idaho 83701
     Phone: (208) 367-0722
 4   Fax: (208) 367-0892
     Email: rcummings@cummingslawidaho.com
 5   Attorney for Plaintiff

 6

 7
                        IN THE UNITED STATES FEDERAL DISTRICT COURT
 8                               FOR THE DISTRICT OF IDAHO

 9

10
     IDAHO WASTE SERVICES, INC, an Idaho ) Case No.:
     Corporation,                            )
                                             ) COMPLAINT
11                 Plaintiff,                )
                                             )
12         vs.                               ) (Jury Trial Demanded)
                                             )
13                                           )
     PROJECT DELIVERY GROUP, LLC, an         )
14   Oregon limited Liability Company, KEITH )
     WHISENHUNT, an individual, ands LEE     )
15   BRENNAN, an individual,                 )
                                             )
16
                   Defendants.               )
17
           Plaintiff, Idaho Waste Services, Inc., (“IWS”), for its complaint against Defendants alleges
18
     and states as follows:
19

20                                               JURISDICTION

21            1.      This Court has jurisdiction over the subject matter of this action pursuant to 28
22
     U.S.C. section 1332. There is complete diversity of citizenship between Plaintiff and
23
     Defendants. The amount in controversy exceeds seventy-five thousand dollars, exclusive of
24
     interest and costs.
25

26   ///

27   ///
28


     COMPLAINT - 1
                Case 1:21-cv-00384-CWD Document 1 Filed 09/22/21 Page 2 of 14




 1                                                VENUE
 2           2.      These claims arose in the Counties of Elmore and Ada, State of Idaho, making
 3
     venue appropriate in the United States Court for the District of Idaho, under 28 U.S.C. Section
 4
     1391(b).
 5

 6                                               PARTIES
 7           3.      Plaintiff Idaho Waste Services, Inc., (“IWS”), is an Idaho corporation.
 8           4.      Defendant Project Delivery Group, LLC (hereinafter “PDG”) is an Oregon
 9   Limited Liability Company, do business in the State of Idaho.
10           5.      Defendant Keith Whisenhunt (hereinafter “Whisenhunt”) is an individual and

11   citizen of the State of Oregon. Whisenhunt is the owner and managing member of PDG. All act

12   and conduct attributable to Whisenhunt in this Complaint were under taken within the course

13   and scope of his association and employment with PDG, and were sanctioned, ratified or adopted

14   by PDG as part of Whisenhunt’s actual, apparent or implied authority, or were Whisenhunt’s

15   individual and unilateral acts.

16           6.      Defendant Lee Brennan (hereinafter “Brennan”) is an individual and citizen of the

17
     State of Oregon. Brennan is employed by PDG as a Professional Engineer. All act and conduct

18
     attributable to Brennan in this Complaint were under taken within the course and scope of his
     association and employment with PDG, and were sanctioned, ratified or adopted by PDG as part
19
     of Brennan’s actual, apparent or implied authority, or were Brennan’s individual and unilateral
20
     acts.
21
                          FACTS COMMON TO ALL CAUSES OF ACTION
22

23
             7.      On or about May 25, 2018 a judgment of foreclosure was entered in
24
     Elmore County District Court Case No. CV-2016-558, against Idaho Waste Systems,
25
     Inc., et al., for the property described as follows:
26

27           Township 2 South, Range 5 East, Boise Meridian, Elmore County, Idaho
             Section 7: Southeast ¼
28           Section 18: Northeast ¼ and Northwest ¼

     COMPLAINT - 2
                Case 1:21-cv-00384-CWD Document 1 Filed 09/22/21 Page 3 of 14




 1          Township 2 South, Range 4 East, Boise Meridian, Elmore County, Idaho
            Section 12: Northeast ¼
 2

 3
            8.       Thereafter the Elmore County Sheriff, after giving due public notice of

 4   such sale, as required by the laws of the State of Idaho and as ordered by the court, sold

 5   the premises described in the judgment and mortgage on October 30, 2018, at 10:00
 6
     a.m. on the Front Steps of the Elmore County Courthouse to IDAHO WASTE
 7
     SERVICES, INC., (Assignee of the foreclosing creditor) together with its successors and
 8
     assigns.
 9

10
            9.       Pursuant to such sale the Elmore County Sheriff issued to Plaintiff a
11
     certificate of sale dated October 30, 2018, and filed for recording with Elmore County,
12

13   Idaho, on November 8, 2018, Instrument No. 469491.

14          10.      On or about October 30, 2019, all time for redemption of the premises had
15   expired, no redemption from such sale has been made, and therefore the
16
     Elmore County Sheriff, in order to carry into effect the above-described sale, and in
17
     compliance with the laws of the State of Idaho, did grant and convey to Plaintiff the real
18
     property described in Paragraph 7 above, together with all the appurtenances and
19

20   improvements to such property.

21
            11..     Following the foreclosure process described in Paragraphs 7 through 10
22
     hereinabove, Plaintiff owned and operated the commercially licensed Federal Subtitle D landfill
23
     located in Elmore County Idaho, commonly known as the Simco Road Regional Landfill
24
     (SRRL). SRRL originally opened in 1999 and is permitted and regulated by the Idaho
25   Department of Environmental Quality (“IDEQ”) and the Central District Health Department of
26   Elmore County, Idaho.
27          12.      Following its acquisition of the landfill on or about October 30, 2019, Plaintiff
28   continuously employed Project Delivery Group, LLC of Salem, Oregon, together with its

     COMPLAINT - 3
                 Case 1:21-cv-00384-CWD Document 1 Filed 09/22/21 Page 4 of 14




 1
     Professional Engineers, namely, Keith Whisenhunt and Lee Brennan, to provide certain
 2
     Professional Engineering Services, including but not limited to:
 3

 4          a.       Design, construction, permitting and operation of both (1) existing available air

 5   space; and (2) new cell capacity/air space for the landfill;
 6
            b.       Construction contract administration and management of new Cell capacity
 7
     including evaluation of sub-contractor and vendor bids, negotiating contracts, and selection and
 8
     oversight of sub-contractor work;
 9

10          c.       Operational and Environmental consulting and recommendations;

11          d.       Design, construction, permitting and operation of new leachate Pumping and
12
     Leak Detection Systems;
13
            e.       Monitoring well Installation; ground water monitoring, and procuring and
14
     coordinating laboratory testing;
15

16          f.       Construction and Topographic surveys;

17          g.       Consulting and Assisting in State and Federal regulatory compliance;
18
            h.       Updating and amending the facility’s Operation Plan; and
19
            i.       Calculating available and remaining cell capacity and air space.
20

21          13.      Project Delivery Group, LLC of Salem, Oregon, together with its Professional

22   Engineers, namely, Keith Whisenhunt and Lee Brennan, held themselves out as engineering

23   professionals with specialized expertise in design and construction of landfill facilities including

24   all matters referenced in Paragraph 12 above.

25          14.      Idaho Waste Services, Inc., chose Project Delivery Group, LLC and its

26   Professional Engineers, Keith Whisenhunt and Lee Brennan based upon their representations

27
     regarding their experience in designing, building and operation of landfill facilities.

28


     COMPLAINT - 4
              Case 1:21-cv-00384-CWD Document 1 Filed 09/22/21 Page 5 of 14




 1
            15.      Idaho Waste Services, Inc., ordinarily and reasonably relied on the expertise of
 2
     Project Delivery Group LLC and its Professional Engineers, Keith Whisenhunt and Lee Brennan
 3          16.      On or about August 1, 2020, Plaintiff completed a sale of the landfill to an entity
 4   known as CWT and its designated ‘affiliate” IRWS, which from August 1, 2020 have owned and
 5   operated the landfill. As part of the final terms and conditions of the purchase and sale of the
 6   facility, IRWS promised, through separate promissory note and agreement, to pay to IWS (post
 7   closing) the sum of $50,000.00 for and in consideration of other specified items of equipment
 8   owned by IWS and not part of the original contract.
 9          17.      The purchase price of the landfill was determined according to industry practices,
10   giving significant consideration to “available airspace” which is the critical inventory effecting
11   short and long term value and profitability.
12          18.      Following its acquisition of the landfill facility, IRWS continued the employment
13   of Defendants, including PDG, Keith Whisenhunt and Lee Brennan. IRWS also named Lee
14   Brennan as its “Operations manager.”

15          19.      IRWS is managed by its “CEO” John Crigler (hereinafter “Crigler”). Crigler has

16   a history of Chapter 7 bankruptcies and together with other principals of IRWS and its affiliated

17   entities are being sued in Federal District Court, for the District of Idaho for Federal Securities

18   Fraud and related claims.

19          20.      From the date that IRWS took possession and control of the landfill, IRWS and

20   its principals together with Defendants have in combination engaged in a wrongful and abusive

21   course of conduct against IWS including the intentional dissemination of false information to

22
     government authorities and agencies stating that IWS violated environmental laws regarding the
     disposal of asbestos containing materials (“ACM”) and tire disposal. This disseminated
23
     information includes but is not limited to:
24
            a.       On or about October 23, 2020, in certain correspondence from IRWS through it’s
25
     CEO Crigler, and directed to the Idaho Department of Environmental Quality, quoted Defendant
26
     Brennan and PDG as follows:
27
     “Mr. Lee Brennan, our current Operations Manager, informed us that PDG (who was
28   on site prior to Cell2A’s installation) it is without question that this material was

     COMPLAINT - 5
             Case 1:21-cv-00384-CWD Document 1 Filed 09/22/21 Page 6 of 14




 1   placed by the former Operations Manager Tom Knight (and possibly the former
     Owner as well, both of which are no longer involved with this operation) without
 2   definitively determining where the anchor trench was located. Based on follow up
 3
     employee testimony, it appears that the former Operations Manager was unable to
     locate the trench and knowingly placed the ACM in this location to be delt with “at
 4   some time in the future.”

 5

 6          Defendants do not know who placed asbestos containing material (“ACM”) at
 7   the location where it was allegedly found. With regard to the purported “employee
 8
     testimony” none of the current staff at the landfill were employed there during the time
 9
     that any disposal activity was occurring at the alleged location so there could be no
10
     “testimony” as stated by Defendants.
11

12
            b.       In a letter directed to Matthew Beeter, Solid Waste Program Manger at
13
     the Idaho Department of Environmental quality and signed by Mr. Whisenhunt and Mr.
14
     Brennan on October 29, 2020 stated:
15

16
            b1.    In the last paragraph on page 3, Mr. Whisenhunt states: “However, with
17   the lack of documentation and mapping of ACM waste disposal that has occurred
     during previous ownership of the SRRL site, waste excavation in areas overbuilt may
18   not be feasible or practical.”
19

20          Mr. Whisenhunt knows that because the foreclosed out owner (Idaho Waste
21
     Systems) did not record specific locations of ACM waste disposal in Cell 1, the entire
22
     footprint of Cell 1 has been designated as a ACM location. This was done under Idaho
23
     Waste Services ownership and operations to bring Cell 1 into IDEQ compliance and Mr.
24

25   Whisenhunt knows this and the assertion or inuendo that there is a “lack of

26   documentation” or “mapping” regarding ACM location in Cell 2A is false.
27
           b2. On page 4 in paragraph 3, Mr. Whisenhunt states: “Gaia staff
28   encountered a large cell of ACM inferred to be located just outside of the liner . . .”

     COMPLAINT - 6
                 Case 1:21-cv-00384-CWD Document 1 Filed 09/22/21 Page 7 of 14




 1

 2
            This statement is false. The word “inferred” is intended to be misleading. From
 3
     an engineering perspective the ACM is either on or off the liner. It is intended by Mr.
 4
     Whisenhunt to disparage Idaho Waste Services reputation in management of the
 5

 6
     landfill.

 7
            b3.      Also in paragraph 4, Mr. Whisenhunt states: “In discussion with landfill
 8
     staff that was working at SRRL during IWS ownership, Tom Knight reportedly gave
 9
     up trying to find the edge of the liner and placed the ACM materials without knowing
10

11   where the Cell 1 liner was in the area where the ACM was discovered.”

12
            This statement is false. No current employee worked for Tom Knight or Idaho
13
     Waste Services at the time when any materials were being deposited into Cell 1.
14

15

16
            b4. On page 6 in the second paragraph, Mr. Whisenhunt states: “Since the
17   exact whereabouts of ACM in Cells 1 and 2A were not consistently logged during IWS’s
     operation of the landfill, all of Cell 1 has been identified as needing to follow the
18   requirements of 40 CFR Part 61 . . .”
19

20          This statement is false. Defendants know that the foreclosed out company Idaho
21
     Waste Systems did not document ACM deposited waste into Cell 1 and it was specifically
22
     Idaho Waste Services that worked with IDEQ to classify the entirety of Cell 1 as an ACM
23
     location to bring the landfill into compliance with State and Federal regulations.
24

25   Defendant Whisenhunt’s statement that ACM location has not been properly logged in

26   Cell 2A is intentionally false.
27
            c.       In other correspondence directed to Matthew Beeter at the Idaho
28


     COMPLAINT - 7
             Case 1:21-cv-00384-CWD Document 1 Filed 09/22/21 Page 8 of 14




 1   Department of Environmental Quality, signed by Mr. Crigler and Lee Breean “P.E.” for
 2   Project Delivery Group, as follows:
 3

 4           c1.    Beginning on page 3 paragraph 2 states: “. . . .drawing from statements
     made by SRRL staff that have transitioned through the Site’s ownership change, we
 5   have discovered that previous management directed and provided oversight of the
     placement of waste and access road development involving: a. Lack of knowledge and
 6   experience resulting in the incorrect demarcation of the location and extent of the lined
     edge of the waste cells; b. Failure to adhere to standard industry practices and
 7
     regulatory requirements for placement, compaction, and/cover of the waste materials
 8   placed; c. potential over-build, and steeper-than-designed slopes on the northerly and
     easterly finish slope areas, lacking necessary survey control and checking during
 9   finished slope development; d. Failure to design and construct interim access roads
     with proper exterior slopes, lack of engineering design or controls, and insufficient all-
10
     weather access (i.e., too steep, lack stormwater control or management, etc.); e.
11   Failure to construct the final access road within the designed alignment, grade, or
     cross-section, of which this access road is necessary to extend to the current planned
12   future upper surfaces of the landfill, and should have already been professionally
     designed and constructed; f. Lacking sufficient documentation and mapping of ACM
13
     elevation and placement; g. Violation of former Consent Orders with IDEQ by the
14   illegal dumping and final disposal of whole (unprocessed) passenger and truck tires
     into Cells 1 and 2A, when shredding of the tires prior to disposal was required by the
15   IDEQ (estimate that 30 to 40 percent of Cell 2A volume is composed of whole tire
     disposal); h. Identified liquid waste disposal in unlined “mixing pits” in the landfill
16   being located inside and outside of the lined cell area of SRRL, not approved by IDEQ;
17
     i. Complete lack of required wayfinding, traffic control, and hazard warning signage,
     and ACM disposal area demarcation; and j. Inconsistent soil cover placement (i.e.,
18   either significantly inadequate final cover or over extensive interim cover) on the
     inactive portions of the Landfill and overlying and adjacent to the lined edges of the
19   landfill that will have future adjoining lined cell development.
20

21         This statement is false. Defendants know that no information exists that would
22
     support the allegations in this paragraph or the assertion that Idaho Waste Services did
23
     not operate the facility in full compliance with industry standards and environmental
24
     regulations.
25

26
            c2.   the letter further states: Sufficient documentation has been provided to
27   IRWS legal counsel which confirms the illegal dumping of unprocessed or whole tires
     into the Landfill. As a protective measure, IRWS has amended its current lawsuit
28   against Idaho Waste Services, Inc., to add counterclaims concerning the various

     COMPLAINT - 8
             Case 1:21-cv-00384-CWD Document 1 Filed 09/22/21 Page 9 of 14




 1   environmental irregularities involving solid waste and ACM placement and disposal
     outside of the cell or on top of the edge of the liner that are to attached to future
 2   adjacent cells; unprocessed tire disposal; untreated liquid waste disposal; and other
 3
     documented misrepresentations by Idaho Waste Services, Inc., and its owner
     pertaining to the operation and management of SRRL.”
 4

 5
            This statement is false. Defendants do not have any information supporting the
 6
     content of this paragraph.
 7

 8          c3.    the letter states: “Since the acquisition of the SRRL on July 27, 2020,
 9
     IRWS discovered missing records, specifically concerning (but not limited to): tire
     acceptance/rejection; special or hazardous waste rejection; tire (whole or processed)
10   disposal in the landfill; liquid waste acceptance, rejection, and solidification; employee
     training; methane monitoring; and ACM disposal location documentation.”
11

12
            Defendants know Idaho Waste Services and its management maintained good
13

14
     records and operated the landfill in full compliance with all state and federal

15   regulations.

16
           C4. On page 6 and in the 3rd paragraph the letter states: “For this purpose,
17   and for the reasons outlined above, IRWS seeks to work with the IDEQ to determine an
     appropriate extension of time to allow for proper discovery, identification, and
18
     remediation of further issues of concern due to the mismanagement of Idaho Waste
19   Services, Inc., yet to be discovered.”

20

21          This letter is signed by Mr. Brennan, PE on behalf of himself and Project Delivery

22   Group , LLC which is Mr. Whisenhunt’s company. Mr. Brennan and Mr. Whisenhunt
23
     during their employment with Idaho Waste Services, Inc., (who they now publicly
24
     criticize) have direct knowledge of the operational history of this facility and the high
25
     level of competent management and performance of Idaho Waste Services, Inc., during
26

27   its ownership (following acquiring the facility through foreclosure), including the

28   operation of the landfill in full compliance with all state and federal regulations. By

     COMPLAINT - 9
              Case 1:21-cv-00384-CWD Document 1 Filed 09/22/21 Page 10 of 14




 1   publishing these false and unsubstantiated criticisms with a public agency, Mr. Brennan
 2   and Mr. Whisenhunt are lending their “professional opinions” and support to the
 3
     current owner’s “lawsuit” against PDG’s prior customer Idaho Waste Services, Inc.
 4

 5
            21.     Immediately following the closing of the purchase and sale transaction set forth in

 6   Paragraph 16 herein, IRWS through Crigler breached the separate contractual obligation and

 7   promissory note to pay IWS the sum of $50,00.00 for additional equipment, while maintaining
 8
     possession of said equipment, and then sued IWS for “undisclosed” environmental regulatory
 9
     violations, specifically alleging mismanagement of ACM and waste tire disposal, mirroring the
10
     false allegations made by Defendants in Paragraph 20 hereinabove.
11

12          22.     As part of the litigation pursued by IRWS and Crigler set forth in Paragraph 21

13   above, Crigler in a sworn declaration has stated: “IRWS has hired Project Delivery Group, LLC
14
     (“PDG”) as an expert to advise it in preparation for trial” and “Brennan and Whisenhunt are
15
     the specific PDG employees advising IRWS for this case.”
16
                                        FIRST CAUSE OF ACTION
17

18                   (Tortious Interference with Business Relationship/Expectancy)

19          23.     Plaintiff alleges paragraphs 1 through 22 and by this reference incorporates these
20
     paragraphs as if set forth verbatim.
21
            24.     Plaintiff had established a financial relationship with IRWS for the sale of
22
     Plaintiff’s landfill assets, including the contract set forth in Paragraph 16 herein.
23

24          25.     By and through Defendants continuing professional association and employment

25   with IRWS, all Defendants have knowledge on the contractual relationships between Plaintiff
26
     and IRWS.
27

28


     COMPLAINT - 10
              Case 1:21-cv-00384-CWD Document 1 Filed 09/22/21 Page 11 of 14




 1           26.     Defendants intentionally, with improper purpose and through the use of improper
 2   means, interfered with Plaintiff’s financial relationship with IRWS through the following non-
 3
     exclusive list of particulars:
 4
             a.      By communicating in writing and otherwise to IRWS false statements regarding
 5

 6   Plaintiff’s operation of the landfill including environmental and regulatory compliance as set

 7   forth herein, and in direct violation of professional engineers duties of competence, truthfulness,
 8   honesty, confidentiality and avoidance of conflicts, owed by Defendants to their prior client and
 9
     employer IWS; and
10
             b.      By communicating in writing and otherwise to certain regulatory agencies,
11

12
     including Idaho Department of Environmental Quality and Central District Health false

13   statements regarding Plaintiff’s regulatory operation of the landfill as set forth herein, and in

14   direct violation of professional engineers duties of competence, truthfulness, honesty,
15
     confidentiality and avoidance of conflicts, owed by Defendants to their prior client and employer
16
     IWS;
17
             27.     The conduct of the Defendants as set forth herein was intentional and caused,
18

19    promoted and supported the breach of IRWS of the contractual obligations it owed to IWS, and

20    has formed the basis of frivolous legal claims asserted by IRWS against IWS, all of which
21
      Defendants knew or should have known would be the necessary consequence of Defendants
22
      actions.
23
             28.     IRWS has in direct proximity and correlation to the claims it is asserting as set
24

25    forth in Paragraph 21, identified Defendants as its sole “experts” in claim consulting and

26    advising.
27

28


     COMPLAINT - 11
             Case 1:21-cv-00384-CWD Document 1 Filed 09/22/21 Page 12 of 14




 1          29.      As a direct and proximate cause of Defendants wrongful conduct, IWS has
 2   incurred damages in an amount to be proven at the time of trial, including but not limited to
 3
     economic and monetary losses, lost opportunities and litigation expenses.
 4
     economic and monetary losses, lost opportunities and litigation expenses.
 5

 6   ///

 7   ///
 8   ///
 9
                                     SECOND CAUSE OF ACTION
10
                                                (Negligence)
11

12
            30.     Plaintiff alleges paragraphs 1 through 29 and by this reference incorporates these

13   paragraphs as if set forth verbatim.

14          31.     During the period of IWS’s ownership of the landfill and IWS’s employment of
15
     Defendants for the professional services set forth in Paragraph 12 hereinabove, Defendants
16
     represented to Plaintiff that the landfill, specifically Cell 1 and Cell 2A (2A was designed by
17
     Defendants) were rapidly running out of air space (less than 1 year surplus) and consequently
18

19   Defendants promoted the idea that IWS employ Defendants to design, permit and over see

20   construction of Cell 2B. The Defendants proposed contract for their services associated with
21
     development of Cell 2B exceeded 500,000.00.
22
            32. In correspondence dated October 29, 2020, on PDG letterhead and
23

24   directed to IDEQ ( following the closure of the Purchase and Sale agreement )

25   Defendant Whisenhunt states: “Using an average annual inflow of 180,000 ton per
26
     year, and a conservative in-situ density (including daily cover) of 1,300lbs/cy (0.65
27
     tons/cy) equates to a remaining cell capacity of over 3 years.”
28


     COMPLAINT - 12
             Case 1:21-cv-00384-CWD Document 1 Filed 09/22/21 Page 13 of 14




 1          33.     The statement made in Paragraph 32 is in direct conflict with previous
 2
     calculations and express opinions made by Defendants to IWS prior to negotiating and
 3
     closing the transaction with IRWS.
 4

 5          34. The limited air space opinion provided by Defendants to IWS prior to
 6
     negotiating the terms of the transaction with IRWS, significantly and negatively
 7
     impacted the market value of the landfill.
 8

 9          35.     If Defendant’s had rendered an opinion similar to the “3 year” assessment
10
     prior to IWS’s negotiating the purchase and sale transaction between IWS and IRWS,
11
     the value of the landfill would have been increased by approximately 3 million dollars
12
     exclusive of discounts attributable to the immediate need for the purchaser (IRWS) to
13

14   spend in excess of $500,000.00 for professional engineering services as set forth in

15   paragraph 31, or in the alternative, IWS would not have sold the landfill and would have
16
     continued to operate it profitably into the future.
17
            36.     As a direct and proximate cause of Defendants professional negligence in
18

19   calculating existing and available air space, IWS has incurred damages in an amount to be

20   proven at the time of trial but in no event less than 3 million dollars for economic and monetary
21
     losses associated with negotiated diminished value of the landfill.
22
                                        PRAYER FOR RELIEF
23
            WHEREFORE, Plaintiff prays for an award of judgment in its favor and against
24

25   Defendants in the following particulars:

26          1. For economic damages according to proof at trial;
            2. For prejudgment interest to the full extent permitted by law;
27          3. For costs of suit; and
28          4. For such other and further relief as the court may deem just and proper.


     COMPLAINT - 13
            Case 1:21-cv-00384-CWD Document 1 Filed 09/22/21 Page 14 of 14




 1         Dated this 7th day June, 2021.
 2
                                            Respectfully submitted,
 3

 4                                          /s/ Richard A. Cummings
 5
                                               Richard A. Cummings
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     COMPLAINT - 14
